DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the claims filed on 12/20/2018.  
Claims 1 – 10, and 20 - 25 are presented for examination.  

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-10 and 20 - 25 in the reply filed on 03/01/2021 is acknowledged.
Priority
The applicant’s claim for benefit of Provisional Patent Application Number 62/608,437 filed 12/20/2017 has been received and acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2019 is acknowledged and being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0028] of the specification appears to have a typographical error.  Paragraph [0028] recites the element “the third device 106”.  It appears as if Applicant intended to refer to the element as “the third device 
Paragraph [0058] appears to have a typographical error.  Paragraph [0058] recites the element “a method 600”.  It appears as if Applicant intended to refer to the element as “a method 
Paragraph [0075] of the specification appears to have a typographical error.  Paragraph [0075] recites the element “one or more second devices 102”.  It appears as if Applicant intended to refer to the element as “one or more second devices .   
Appropriate correction is required. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [0024] an exemplary system 100 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 lines 2 – 3 recites “actions to be performed comprise further cause output”.  For purposes of examination, examiner is interpreting this as meaning “actions to be performed, further comprising causing output”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 4 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 lines 2-3 recites "a delivery vehicle".  It is unclear whether "a delivery vehicle" is the same or unique from "a delivery vehicle" established in claim 1 line 11.
Claim 4 is rejected under 35 U.S.C. 112(b) because it depends from claim 3 and does not cure its deficiencies.
Claim 25 lines 2-3 recites "a delivery vehicle".  It is unclear whether "a delivery vehicle" is the same or unique from "a delivery vehicle" established in claim 20 line 13.
Examiner’s Note: Examiner suggests rewording claim limitations of “a delivery vehicle”, in the dependent claims to positively recite applicant’s intent on the claim limitations.   For the purposes of examination, the dependent claims of claim 1 and claim 20 will be interpreted as referring to the same “delivery vehicle” established in the independent claims as they are referred to in the dependent claim limitations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 and 20 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a method and an apparatus for improving vehicle searches.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
	Claims 1 and 20 recite limitations that are certain methods of organizing human activity for commercial or legal interactions and managing interactions between people including following rules or instructions.  Regarding claim 1, all limitations outside of a remote computing device, a second device, and a third device, as drafted, under its broadest reasonable interpretation, constitute certain methods of organizing human activity for commercial or legal interactions and managing interactions between people including following rules or instructions, which is an abstract idea.  Regarding claim 20, all limitations outside of processors, a memory having embodied thereon processor executable instructions that, when executed by the one or more processors, a first device, a second device, and a third device, as drafted, under its broadest reasonable interpretation, constitute certain methods of organizing human activity for commercial or legal interactions and managing interactions between people including following rules or instructions, which is an abstract idea.  The limitations of cause/causing one or more security actions to be performed on a delivery vehicle based at least in part on the updated delivery schedule, can be mere instructions to have a person perform a search on a delivery vehicle, as evidenced by claims 6 – 7 and [0064] of the specification, which is also an abstract idea of managing interactions between people, including following rules or instructions.  
The judicial exception is not integrated into a practical application.  The judicial exception recited in claims 1 and 20 is not integrated into a practical application because processors, a memory having embodied thereon processor executable instructions that, when executed by the one or more processors, a first device, a second device, and a third device are recited at a high level of generality such that it amounts no more than mere instructions to apply 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more.  The claims are not patent eligible.
Claims 2 – 9 and 21 - 25 are dependents of claim 1 and 20, respectively, and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  The dependent claims 2 – 9 and 21 – 25 recite additional structural limitations of one or more additional devices, which is recited at a high level of generality such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components.   Furthermore, the claimed limitation of information regarding one or more tamper indication devices is recited at a high level of generality such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Simply implementing the abstract idea on generic computer components or generally linking to a particular technological environment is not a practical 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 3, 6, 8 – 10, 20 – 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110054979 A1 to Cova et al (hereafter Cova). 

Claims 1 and 20.  Claim 1: A method comprising: 
receiving, at a remote computing device and from a first device, an indication of a scheduled delivery, the indication of the scheduled delivery comprising one or more delivery parameters; (Cova [0021] The information service 204 allows end user systems 206 to track the status of assets 210 in real-time. The transaction server 224 runs a tracking application that receives event location/status transaction messages (e.g., event notifications) or reports from the event server 212 and applies business logic 222 to the transactions for validating and maintaining associations between tag identifiers and asset identifiers.  [0044] The system receives milestone data for an asset (502). The milestone data identifies one or more milestones in a journey of the asset. [0045] The milestone data can be received directly from a user (e.g., through a web portal), or can 
transmitting, from the remote computing device to a second device, a delivery schedule comprising the indication of the scheduled delivery; ([0020] The ZCC input devices 202 are used to commission and decommission tags to assets. The ZCC input devices 202 can be any suitable communication device, including, but not limited to, mobile phones, land phones, email devices, and portable computers. The ZCC input devices 202 communicate with the information service 204 using a variety of communication modes, including but not limited to: Integrated Voice Response (IVR), Short Message Service (SMS), email, hand-held application, Web interface, and Electronic Data Interchange (EDI) or any other form of electronic message sharing. The ZCC input devices 202 can 
receiving, from a third device, a delivery update adjusting one or more of the delivery parameters; ([0030] As the asset continues on its journey, the tag periodically generates tracking event notifications associated with tracking events (e.g., tracking events 308, 310, 312, 314, and 318).  These event notifications provide updates on the current location of the asset, and can be used by the system to obtain useful information such as the path that the asset has traveled from its origin location, remaining distance or estimated time to the destination location, and the current location of the asset.)
updating the delivery schedule based on the received delivery update; (Cova [0030] As the asset continues on its journey, the tag periodically generates tracking event notifications associated with tracking events (e.g., tracking events 308, 310, 312, 314, and 318).  These event notifications provide updates on the current location of the asset, and can be used by the system to obtain useful information such as the path that the asset has traveled from its origin location, remaining distance or estimated time to the destination location, and the current location of the asset. [0041] In some implementations, when the system determines that the asset has entered the particular location of interest, the system updates its internal databases. For example, the system can re-calculate the estimated time of arrival for the asset based on when the asset arrived at the particular location of interest. [0049] For example, users are normally 
transmitting the updated delivery schedule to the second device; and (Cova [0021] The information service 204 allows end user systems 206 to track the status of assets 210 in real-time. The transaction server 224 runs a tracking application that receives event location/status transaction messages (e.g., event notifications) or reports from the event server 212 and applies business logic 222 to the transactions for validating and maintaining associations between tag identifiers and asset identifiers.  [0022] The information service 204 can use a portal (not shown) to provide Web forms to end user systems 206 (e.g., a browser on a PC or mobile device). The Web forms can provide an input mechanism for a user to commission or decommission tags and can provide an output mechanism for users to receive real-time tracking and status information regarding assets and events.  [0033] Each event notification described above includes a position fix. The system 200 receives and processes each event notification and provides information to end user systems (e.g., using an information service like the information service 204). The information can include event notifications (e.g., identifying the type of event, the asset, the positional fix, and the date/time of the event). The information can also include additional information extracted from or associated with the event (e.g., a map of the route taken by the asset for a location event, or an association between an event and the contents of an asset associated with the event).)
causing one or more security actions to be performed on a delivery vehicle based at least in part on the updated delivery schedule.  (Cova [0018] The system 200 commissions (associates) tags to assets, decommissions (disassociates) tags from 

Regarding claim 20, see above relevant rejection of claim 1.  In addition, Cova teaches: 
An apparatus, comprising: one or more processors; and a memory having embodied thereon processor executable instructions that, when executed by the one or more processors, cause the apparatus to: (Cova [0126] The features can be implemented in a computer program product tangibly embodied in a computer readable medium, e.g., in a machine-readable storage device, for execution by a programmable processor.)

Claims 2 and 21.  Using the language of claim 2 variant, Cova teaches the method of claim 1, as shown above.  Cova further teaches:
wherein the one or more delivery parameters comprise one or more of a scheduled delivery time, information regarding a scheduled delivery vehicle, information regarding a scheduled delivery driver, information regarding a delivery work order, one or more photos of a delivery vehicle, or one or more photos of cargo to be delivered.  (Cova [0030] These event notifications provide updates on the current location of the asset, and can be used by the system to obtain useful information such as the path that the asset has traveled from its origin location, remaining distance or estimated time to the destination location, and the current location of the asset.)

Claims 3 and 25.  Using the language of claim 3 variant, Cova teaches the method of claim 1, as shown above.  Cova further teaches:
wherein the one or more delivery parameters comprise information regarding one or more tamper indicating devices installed on a delivery vehicle. (Cova [0014]  Each tag in the tag pool 112 is a tracking device that can be used to track an asset. At the location where the tag is shipped (the "origin location") the tag 114 can be affixed or coupled to the asset 108, thus securely sealing the asset 108. An example tag is the Savi Networks SN-LSE-01, which is a GPS-based Location+Security+Environmental tag. [0015] The event information can be stored by the tag provider 106, for example, in an event database. The tag 114 reports various events, including for example, security events, environmental events, process events, and tracking events. Security events can 

Claims 6 and 23 Using the language of claim 6 variant, Cova teaches the method of claim 1, as shown above.  Cova further teaches:
wherein causing one or more security actions to be performed comprises causing the second device to output indicia of the one or more security actions.  (Cova [0109] As yet another example, if the event notification is an environmental event notification or a security event notification indicating that environmental parameters or security parameters for the journey of the asset have been violated, the system can determine that the violation is an event of interest. Once the system determines what event of interest (if any) has occurred, the system compares the event of interest to the dependent process data. If the dependent process data includes a particular action that should be taken when the event of interest occurs, the system selects the particular action. In some implementations, the system uses additional data about the shipment, e.g. EDI message data, to determine that an event of interest has occurred, or that a particular dependent process should be triggered. For example, the dependent process data can specify that certain dependent processes should be triggered only for assets containing particular products, and the system can use EDI message data to determine the contents of the asset. [0110] The system generates an action notification indicating that the particular action should be taken (608). The action notification can be used to automatically trigger the desired action, either by instructing a supply chain management system, or other system associated with the enterprise tracking the asset or by directly instructing the party responsible for taking the desired action. For example, the action 
Examiner’s Note: With respect to claims 6 and 23, indicia of the one or more security actions is not entitled to patentable weight.  Indicia of one or more security actions, under its broadest reasonable interpretation, are nonfunctional descriptive material.  Where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.  (See MPEP 2111.05).  Nonetheless, Cova, as above, teaches the entirety of the limitation.

Claim 8.  Cova teaches the method of claim 1, as shown above.  Cova further teaches:
further comprises transmitting, from the second device to one or more additional devices, (Cova [0021] The information service 204 allows end user systems 206 to track the status of assets 210 in real-time. The transaction server 224 runs a tracking application that receives event location/status transaction messages (e.g., event notifications) or reports from the event server 212 and applies business logic 222 to the transactions for validating and maintaining associations between tag identifiers and asset identifiers.  [0022] The information service 204 can use a portal (not shown) to provide Web forms to end user systems 206 (e.g., a browser on a PC or mobile device). The Web forms can provide an input mechanism for a user to commission or 
an indication that one or more security actions have been performed on the delivery vehicle.  (Cova [0015] Process events can also indicate other shipment events in the journey of the asset 108 (e.g., procedural events in the journey of the asset 108), including, but not limited to, that the asset 108 has been stuffed (e.g., filled with contents), that the asset 108 has been sealed, that the asset 108 has been flagged for customs inspection, that customs inspection of the asset 108 has begun, that customs inspection of the asset 108 has ended, that the asset 108 is in a shipping yard, that the asset has left a shipping yard, that the asset 108 has sailed, that the asset 108 has been berthed, and that the asset 108 has been unsealed)

Claim 9.  Cova teaches the method of claim 1, as shown above.  Cova further teaches:
wherein the one or more delivery parameters comprises an estimated delivery time, and wherein the receiving, from the third device, a delivery update adjusting one or more of the delivery parameters comprises receiving an updated estimated delivery time based at least in part on location information of the third device.  (Cova [0030] As the asset continues on its journey, the tag periodically generates tracking event notifications associated with tracking events (e.g., tracking events 308, 310, 312, 314, and 318). These event notifications provide updates on the current location of the asset, and can be used by the system to obtain useful information such as the path that the asset has traveled from its origin location, remaining distance or estimated time to the destination location, and the current location of the asset.)

Claims 10 and 22.  Using the language of claim 10 variant, Cova teaches the method of claim 1,
further comprising causing the second device to display the updated delivery schedule.  (Cova  [0028] As the asset travels from the origin location 302 to the destination location 304, a tag associated with the asset issues various event notifications. These event notifications are received and processed by an event server (e.g., event server 212). [0021] The information service 204 allows end user systems 206 to track the status of assets 210 in real-time. The transaction server 224 runs a tracking application that receives event location/status transaction messages (e.g., event notifications) or reports from the event server 212 and applies business logic 222 to the transactions for validating and maintaining associations between tag identifiers and asset identifiers.  [0022] The information service 204 can use a portal (not shown) to provide Web forms to end user systems 206 (e.g., a browser on a PC or mobile device). The Web forms can provide an input mechanism for a user to commission or decommission tags and can provide an output mechanism for users to receive real-time tracking and status information regarding assets and events.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110054979 A1 to Cova et al (hereafter Cova) in view of US 20070001854 A1 Chung et al (hereafter Chung).

Claim 4.  Cova teaches the method of claim 3, as shown above.  Regarding the following limitation: 
wherein the one or more security actions are based on one or more tamper indicating devices on the delivery vehicle matching the information regarding the one or more tamper indicating devices.  
Cova teaches that users will want to know if certain actions need to be taken after a security event during transit has been detected and generating an action notification and instructing the party responsible for taking the desire action, which suggest performing security actions based on the tamper indicating device matching information regarding the tamper indicating device (Cova [0034] Users may also want to know if certain actions need to be taken, as a result of a physical state of the asset (e.g., a location of the asset or environmental and security conditions of the asset) during shipment.  [0109] If the event notification is an environmental event notification or a security event notification indicating that environmental parameters or security parameters for the journey of the asset have been violated, the system can determine that the violation is an event of interest. Once the system determines what event of interest (if any) has occurred, the system compares the event of interest to the dependent process data. If the dependent process data includes a particular action that should be taken when the event of 
However, Chung teaches (Chung [0162] An advantage of the foregoing is that any opening or similar tampering of container 80 is "captured" by the relay device 30 (whether on the exterior of a container 80 or associated with a facility or carrier, whether singly or in a network or both) and is forwarded via a tracking station TS, either immediately (i.e. in real time) or subsequently, to the database of processing computer PC. Port security and/or other authorities at an ultimate or intermediate destination may access that database before a carrier and the containers it carries arrive, thereby to be able to identify, intercept and inspect the containers 80 that have been opened or tampered with before they are brought into a port, terminal and/or other location where person or property could be placed at risk. Alternatively, the database of computer PC may be arranged to provide a notification to such authorities and/or others when a report of a received transmission of information from an RFID device T inside a container is received at a time and/or from a location other than a destination at which such opening is planned.  [0165] Containers 80 that have been opened or tampered with may be selected for manual inspection based upon the information stored in relay device 30 and 
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, the combine the teaches of Chung to perform specific security actions on a shipment based on the data associated a tamper indicating device attached to the shipment with the motivation (Chung [0173] Such ability provided by the described arrangement to enable officials to identify, intercept, isolate and/or inspect suspicious containers prior to their entering a port, terminal, city or other location where they might pose a risk to person or property is especially beneficial in an age of worldwide terrorism. This is because it is essentially impossible (both economically and logistically) to inspect all or a significant portion of the many hundreds of millions of container entries into a port or terminal that occur each year, whether for purposes of customs, verification of contents, or finding a WMD.)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110054979 A1 to Cova et al (hereafter Cova) in view of US 20160026973 A1 to Chen et al (hereafter Chen).

Claims 5 Cova teaches the method of claim 1, as shown above.  Cova does not teach the following limitations, however, Chen teaches: 
further comprising transmitting, to the first device, one or more security guidelines for securing cargo prior to delivery, (Chen FIG. 1 [0058] Port clearance subsystem 20 may collect and process information of a supervised object at a port.  Port clearance subsystems 20 may be deployed at respective ports, such as an origin port and a 
wherein the one or more security guidelines are related to the one or more security actions.  (Chen [0081] At an origin port, the supervised vehicle is guided by a port clearance subsystem to undergo inspection, and information of the vehicle and its cargo is collected. [0105] The traffic control module 20-1 of the origin port clearance system 20 controls a vehicle to undergo inspection and detection according to a procedure. The device integration module 20-2 collects (8-1) results from various inspection and detection devices, and provides (8-2) the results to the risk management module 20-3. The risk management module 20-3 interacts (8-4, 8-5) with the risk execution module 40-5 of the risk management subsystem 40 via (8-3) the risk management module 30-6 of the central supervision subsystem 30 to obtain a risk judgment result and provide (8-6) the in-transit supervision module 20-4 with the result, whereby the in-transit supervision module 20-4 designates and provides a route, a longest dwell time, a frequency at which the supervision apparatus transmits information, etc. to the data transmission module 20-5. The data transmission module 20-5 interacts with the data transmission module 30-5 of the central supervision subsystem to transmit inspection and detection information, supervision settings, etc.)
One of ordinary skill in the art would have recognized that applying the known technique of Chen to Cova would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Chen to the teaching of Cova would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transmitting security guidelines for securing cargo, wherein guidelines include security actions such as performing an inspection at .
 
Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110054979 A1 to Cova et al (hereafter Cova) in view of Regulatory Commission 10 CFR Part 73.55 (hereafter NRC).

Claims 7 and 24.  Using the language of claim 7 variant, Cova teaches the method of claim 6, as shown above.  Cova does not teach the following limitation, however, NRC teaches:  
wherein the indicia of the one or more security actions comprise instructions for performing a search according to Nuclear Regulatory Commission guidelines. (NRC 10 CFR Part 73.55 (h) Search Programs (2) Owner controlled area searches. (i) Where the licensee has established physical barriers in the owner controlled area, the licensee shall implement search procedures for access control points in the barrier.(ii) For each vehicle access control point, the licensee shall describe in implementing procedures areas of a vehicle to be searched, and the items for which the search is intended to detect and prevent access. Areas of the vehicle to be searched must include, but are not limited to, the cab, engine compartment, undercarriage, and cargo area.)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to combine the notification indicia of the one or more security actions, as taught by Wal-Mart in view of Boeing, with displaying instructions for performing a search (Part 73.55 (h) Search Programs (1) The objective of the search program is to detect, deter, and prevent the introduction of firearms, explosives, incendiary devices, or other items which could be used to commit radiological sabotage. To accomplish this the licensee shall search individuals, vehicles, and materials consistent with the physical protection program design requirements in paragraph (b) of this section, and the function to be performed at each access control point or portal before granting access.) 
Examiner’s Note: With respect to claims 7 and 24, indicia of security actions comprising instructions for performing a search according to Nuclear Regulatory Commission guidelines is not entitled to patentable weight.  Indicia of security actions, whether those instructions are in compliance with Nuclear Regulatory Commission guidelines or any alternative guidelines, under their broadest reasonable interpretation, are nonfunctional descriptive material.  Where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.  (See MPEP 2111.05).  Nonetheless, Cova in view of NRC, as above, teaches the entirety of the limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628